


Exhibit 10.2

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”), is made as of July 10, 2007 (the
“Effective Date”), by and among PCP Acquisition, Inc., a Colorado corporation,
and its successors and assigns (the “Company”), Perfect Circle Projectiles, LLC,
an Illinois limited liability company (“Seller”), and Gary E. Gibson
(“Consultant”).

 

1.            Background. This Agreement is entered into as consideration for
and as a condition to the closing of the transactions contemplated by the Asset
Purchase Agreement (the “Purchase Agreement”), dated as of the Effective Date by
and between the Company, Consultant, Security With Advanced Technology, Inc. and
Seller. The Company and Seller have entered into certain other agreements in
connection with the Purchase Agreement, including, but not limited to, a Royalty
Agreement (the “Royalty Agreement”) dated as of the Effective Date by and
between the Company and Seller. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Purchase
Agreement and the Royalty Agreement.

 

2.            Services. Commencing on the Effective Date and continuing for the
entire duration of the Royalty Period (the “Term”), Consultant shall, and Seller
shall cause Consultant to, provide up to 86 hours per month of consulting
services to the Company, as the Company may reasonably request relating to the
Defined Business (the “Services”) without cost to the Company. Any hours not
expended in a month will not carry forward but will expire. Additionally,
Consultant agrees to make himself, and Seller agrees to cause Consultant to be,
available to the Company, as the Company may reasonably request during the Term
for the purpose of providing additional Services (the “Additional Services”)
hereunder for which the Company shall pay Seller $200 per hour. The Services
will include supervision of engineering projects (including production, new
product development, machinery or facilities development) and manufacturing.

 

3.            Compensation for Additional Services. With respect to any
compensation due hereunder for any Additional Services, Seller agrees to invoice
the Company once per month, and the Company agrees to pay Seller within 30 days
of receipt of Seller’s invoice.

 

4.            Independent Contractor. Consultant agrees that all Services
hereunder will be rendered by him as an independent contractor and this
Agreement does not create an employer-employee relationship between Consultant
and the Company. Consultant shall have no rights to receive any employee
benefits, such as health and accident insurance, sick leave and vacation, as are
in effect generally for employees of the Company. Consultant shall perform the
engagement hereunder on an “at will” basis, and may be terminated at any time by
the Company for any reason or no reason. Seller and Consultant shall exonerate,
indemnify and hold the Company harmless from and against and shall assume full
responsibility for the payment of all federal, state and local taxes or
contribution imposed or required under employment insurance, social security and
income tax laws with respect to Consultant. The Company shall have no right,
responsibility or obligation to withhold federal or state income taxes or
payroll taxes under the Federal Insurance Act or under state employment,
disability or other laws from amounts due from it to Consultant hereunder to the
performance of services or to pay employer payroll taxes thereon under said
laws. Consultant shall not be covered by any policy of the Company providing
Worker’s Compensation or be entitled to Worker’s Compensation benefits in

 

--------------------------------------------------------------------------------




connection with the performance of Work. Consultant shall not be eligible for or
allowed to participate in any retirement plan, group insurance policy providing
life insurance, disability insurance or hospital or medical benefits, or any
other plan providing benefits to employees of the Company during the term hereof
or with respect to services.

 

5.            Confidential Information. Consultant and Seller acknowledge that
the information, observations and data obtained by Consultant or Seller while
Consultant is engaged by the Company, or by Consultant while Consultant was
previously employed by Seller concerning the Defined Business and the business
or affairs of the Company that are not generally available to the public other
than as a result of a breach of this Agreement by Consultant, together with any
Proprietary Rights assigned or otherwise transferred to the Company pursuant to
the Purchase Agreement (“Confidential Information”), are the property of the
Company. Seller and Consultant agree that Consultant, Seller and Seller’s
employees shall not disclose to any unauthorized person or use for his or its
own account any Confidential Information without the prior written consent of
the Company unless, and in such case only to the extent that, such matters
become generally known to and available for use by the public other than as a
result of Consultant’s or Seller’s acts or omissions to act. Notwithstanding the
foregoing, in the event Consultant or Seller becomes legally compelled to
disclose Confidential Information pursuant to judicial or administrative
subpoena or process or other legal obligation, Consultant or Seller may make
such disclosure only to the extent required, in the opinion of counsel for
Consultant or Seller, as the case may be, to comply with such subpoena, process
or other obligation. Consultant or Seller shall, as promptly as possible and in
any event prior to the making of such disclosure, notify the Company of any such
subpoena, process or obligation and shall cooperate with the Company in seeking
a protective order or other means of protecting the confidentiality of the
Confidential Information. Consultant and Seller shall deliver to the Company at
the termination of the Consultant’s engagement, or at any other time the Company
may reasonably request, all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information, Work Product (defined below) or the business of
the Company that Consultant or Seller may then possess or have under his
control. The obligations set forth in this section shall apply throughout
Consultant’s engagement with the Company and shall indefinitely survive the
termination of Consultant’s engagement with the Company.

 

6.            Inventions and Patents. Consultant and Seller agree that all
Proprietary Rights, including, but not limited to, all copyrights, works,
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, and all similar or related information that relate to the
Defined Business, the Products Rights and Assets, conceived, developed or made
by Consultant during the Term (“Work Product”) belong to the Company. Consultant
will promptly disclose such Work Product to the Company and perform all actions
reasonably requested by the Company (whether during or after the Consultant’s
engagement) to establish and confirm such ownership at the Company’s expense
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

 

7.            No Conflicting Agreements. Consultant represents that Consultant
is not a party to any existing agreement which would prevent Consultant from
entering into this Agreement.

 

8.            Termination. This Agreement shall terminate upon the termination
of the Royalty Agreement.

 

2

 

--------------------------------------------------------------------------------




9.            Survival. Sections 4, 5, and 6 shall survive and continue in full
force and effect in accordance with their terms notwithstanding any termination
of this Agreement.

 

10.          Arbitration. The parties will arbitrate any dispute arising out of
this Agreement pursuant to the terms of Section 9.12 of the Purchase Agreement.

 

11.          Amendments. Any waiver, amendment, modification or supplement of or
to any term or condition of this Agreement shall be effective only if in writing
and signed by all parties hereto.

 

12.          Severable. If any portion of this Agreement is held to be invalid,
the same will not affect in any respect whatsoever the validity of the remainder
of this Agreement.

 

13.          Captions. Article or paragraph titles or other headings contained
in this Agreement are for convenience only and will not be deemed a part of the
context of this Agreement.

 

14.          Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.

 

15.          Successors and Assigns. This Agreement may not be assigned by
Consultant. This Agreement shall inure to the benefit of the Company and its
successors and assigns.

 

16.         Waiver. Any waiver by any party of a breach of any provisions of
this Agreement will not operate as or be construed to be a waiver of any
subsequent breach hereof.

 

17.          Notices. Any notices or other communications required or permitted
to be given or made pursuant to any of the provisions of this Agreement shall be
deemed to have been duly given or made for all purposes if (a) hand delivered,
(b) sent by a nationally recognized overnight courier for next business day
delivery or (c) sent by telephone facsimile transmission (with prompt oral
confirmation of receipt) as follows:

 

As to Consultant:

Gary E. Gibson

Perfect Circle Projectiles, LLC

28101 Ballard Drive, Unit C

Lake Forest, Illinois 60045

Fax No.: (847) 367-8980

 

With a copy to:

Shadle & Associates, Ltd.

1019 W. Wise Road, Suite 200

Schaumburg, Illinois 60193

Attention: Ronald E. Shadle

Fax No: (847) 891-3038

 

 

3

 

--------------------------------------------------------------------------------




As to the Company:

PCP Acquisition, Inc.

10855 Dover Street, Suite 1100

Westminster, Colorado 80021

Attention: Scott Sutton

Fax No.: (303) 439-0414

 

With a copy to:

Brownstein Hyatt Farber Schreck, P.C.

410 Seventeenth Street, Suite 2200

Denver, Colorado 80202

Attention: Adam J. Agron

Fax: (303) 223-1111

 

or at such other address as any party may specify by notice given to the other
party in accordance with this Section 17. The date of giving of any such notice
shall be the date of hand delivery, the business day sent by telephone
facsimile, and the day after delivery to the overnight courier service.

 

18.          Governing Law. This Agreement shall be governed by, and construed
in accordance with the internal laws of the State of Delaware, without reference
to the choice of law or conflicts of law principles thereof.

 

19.          Injunctive Relief. Consultant agrees that the Company would suffer
irreparable harm from a breach by Consultant of any of the covenants or
agreements contained in this Agreement. In the event of an alleged or threatened
breach by Consultant of any of the provisions of this Agreement, the Company or
its successors or assigns may, in addition to all other rights and remedies
existing in its favor, and without posting bond or other security, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof.

 

20.         WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

 

21.          Entire Agreement. This Agreement contains the entire agreement of
the Parties as to the subject matter hereof and supersedes all prior agreements
and understandings, whether oral or written, between the Parties with respect to
the subject matter hereof.

 

[Remainder of Page Left Blank]

 

4

 

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

 

 

THE COMPANY:

 

PCP Acquisition, Inc.

 

By:

/s/ Jeffrey G. McGonegal  

Jeffrey G. McGonegal

Chief Financial Officer

 

 

SELLER:

 

Perfect Circle Projectiles, LLC

 

By:

/s/ Gary E. Gibson  

Gary E. Gibson

Manager

 

 

CONSULTANT:

 

Gary E. Gibson

 

/s/ Gary E. Gibson  

 

 

--------------------------------------------------------------------------------